DETAILED ACTION
Status of Claims
Claims 1-16 are currently pending and are the subject of this Office Action.  This is the first Office Action on the merits of the claims.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Office Action: Non-Final.

Claim Objections
The following claims are objected to because of the following informalities: 
A.	Claim 8 is objected to because the claim should read:
8. The composition as claimed in claim 1, wherein limonene is selected from an enantiomeric pure form of D-limonene, an enantiomeric pure form of L-limonene, or a racemic  mixture.
B.	Claim 13 is objected to because the claim should read:
13.	An anti-sprouting method for treating tubers, comprising applying to the tubers a[[c]] composition comprising limonene in an amount from 500 to 750 g/L in the presence of CIPC in an amount such that the ratio of amounts of limonene over CIPC is between 4 to 50.
C.	Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
Appropriate correction is required.

Claim Rejections – 35 USC § 101 – Necessitated by Amendments
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 14 and 16 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.
Claims 14 and 16 are drawn to:
14.	A tuber characterized by low levels of CIPC, which is lower than 10 ppm of CIPC [i.e., 3-chlorophenylisopropylcarbamate].
[...]
16.	The tuber according to claim 14, wherein said tuber is a potato, a sweet potato, a cassava, a yam, or a dahlia tuber.
The claims, as written, do not sufficiently distinguish over a tuber, particular a potato, which is naturally obtained. In the potato industry, potatoes are treated with CIPC, a synthetic compound.  Therefore, a potato obtained from naturally occurring sources would expectedly have “lower than 10 ppm of CIPC” since CIPC is a synthetic sprout suppressant.  See for instance, US 2013/0183419 A1 by Knowles (hereinafter, “Knowles”) describing CIPC, a sprout suppressant and synthetic herbicide used in the potato industry, and regulatory standards thereof:
[0007]	CIPC is an effective sprout suppressant that has been used in the potato industry for about 40 years and the EPA considers it as a group E chemical (non-carcinogenic).  CIPC was originally registered in the United States as a pre- and post-emergence herbicide in 1962 and the EPA has set residue limits for potato tubers.  Notwithstanding its safety record, the trend today is to reduce the use of synthetic pesticides in agriculture in order to reduce residues in the world’s food supply.  The chemical is continually being scrutinized by the EPA as it is among the three pesticides found in the highest concentrations in the average American diet and constitutes over 90% of the total synthetic residues found in U.S. potatoes (Gartrell et al., 1986).  In July 2008, the Environmental Protection Agency (EPA) lowered the residue level on potatoes from 50 ppm to 30 ppm.  Among many European countries, the residue level of potatoes is set at 10 ppm.  [...].
Knowles, par. [0007].
In the absence of the hand of man, naturally occurring compositions (e.g., potatoes) are considered non-statutory subject matter (Diamond v. Chakrabarty, 206 U.S.P.Q. 193 (1980)).  It should be noted that the mere purity of a naturally occurring product does not necessarily impart patentability (Ex parte Siddiqui, 156 U.S.P.Q. 426 (1996)).  However, when purification results in a new utility, patentability is considered (Merck Co. v. Chase Chemical Co., 273 F. Supp 68 (1967), 155 U.S.P.Q. 139, (District Court, New Jersey, 1967)).  The claims should be amended to indicate the hand of the inventor, claim 15, or similar language that is properly supported by the instant disclosure.  See MPEP § 2105.

Claim Rejections – 35 U.S.C. § 112 - Indefiniteness
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claim 10 is rejected under 35 U.S.C. § 112 (b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or, for pre-AIA , that applicant regards as the invention.
Claim 10 is drawn to:
10.	The composition according to claim 1, comprising an antioxidant for limonene, said antioxidant selected from diphenylamine, ethoxyquin, a mixture of 3-t-butyl-4-hydroxyanisole and 2-t-butyl-4-hydroxyanisole (BHA), 2,6-di-tert-butyl-p-cresol (BHT), ascorbic acid, a tocopherol, a polyphenol, or a combination thereof.
wherein the recitation, “a mixture of 3-t-butyl-4-hydroxyanisole and 2-t-butyl-4-hydroxyanisole (BHA), [...],” is indefinite because it is unclear as to: 
whether the mixture embodiment is limited to “3-t-butyl-4-hydroxyanisole and 2-t-butyl-4-hydroxyanisole (BHA),” or 
whether the mixture embodiment encompasses “3-t-butyl-4-hydroxyanisole” and at least one of “2-t-butyl-4-hydroxyanisole (BHA), 2,6-di-tert-butyl-p-cresol (BHT), ascorbic acid, a tocopherol, a polyphenol, or a combination thereof.” 
In this regard, it is noted that the Board has held: “if a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35 U.S.C. §112, second paragraph, as indefinite.”  Ex parte Miyazaki, 89 USPQ2d 1207, 1211 (BPAI 2008) (expanded panel).  To the extent that applicant intends the former, examiner suggests amending claim 10 to recite:
10.	The composition according to claim 1, comprising an antioxidant for limonene, said antioxidant selected from diphenylamine, ethoxyquin, a mixture of 3-t-butyl-4-hydroxyanisole, 
and adding a new independent claim drawn to the mixture:
17.	(New)	The composition according to claim 10, wherein said antioxidant is a mixture of 3-t-butyl-4-hydroxyanisole and 2-t-butyl-4-hydroxyanisole (BHA).
Further clarification is required.

Claim Rejections – 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 14 and 16 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by KNOWLES (US 2013/0183419 A1, Publ. Jul. 18, 2013; hereinafter, “Knowles).
Knowles is directed to:
ENHANCEMENT OF POTATO TUBER SPROUTING INHIBITORS USING VARIOUS COMBINATIONS OF AGENTS
ABSTRACT
Compositions and methods for inhibiting the sprouting of potato tubers are provided. The compositions comprise combinations of i) α,β-unsaturated aliphatic aldehydes, and ketones, C3 to. C14 aliphatic aldehydes and ketones, and/or C3 to C7 saturated or unsaturated primary and secondary aliphatic alcohols; and 2) conventional sprout Inhibitors, The effect of the combinations is additive and/or synergistic, and less of the conventional inhibitor is required to achieve the same or improved levels of sprout inhibition.
Knowles, title & abstract.  In this regard, Knowles discusses the use of sprout in hibitors in the potato industry (Knowles, par. [0003]-[0010]), and notes:
 [0007]	CIPC is an effective sprout suppressant that has been used in the potato industry for about 40 years and the EPA considers it as a group E chemical (non-carcinogenic).  CIPC was originally registered in the United States as a pre- and post-emergence herbicide in 1962 and the EPA has set residue limits for potato tubers.  Notwithstanding its safety record, the trend today is to reduce the use of synthetic pesticides in agriculture in order to reduce residues in the world’s food supply.  The chemical is continually being scrutinized by the EPA as it is among the three pesticides found in the highest concentrations in the average American diet and constitutes over 90% of the total synthetic residues found in U.S. potatoes (Gartrell et al., 1986).  In July 2008, the Environmental Protection Agency (EPA) lowered the residue level on potatoes from 50 ppm to 30 ppm.  Among many European countries, the residue level of potatoes is set at 10 ppm.  [...].
Knowles, par. [0007].
Regarding independent claim 14 and the requirements:
14.	A tuber characterized by low levels of CIPC, which is lower than 10 ppm of CIPC.
Knowles clearly teaches European potatoes, which are reulated to an acceptable residue level of 10 ppm CIPC (Knowles, par. [0007]), which is an upper bound of acceptable CIPC levels, and therefore, reads on:
the requirement of claim 14 for a “tube” characterized by “levels of CIPC” that are “lower than 10 ppm” (see MPEP § 2131.03 regarding prior art anticipating claimed numerical ranges),
as well as the requirements of claim 16 for:
16.	The tuber according to claim 14, wherein said tuber is a potato, a sweet potato, a cassava, a yam, or a dahlia tuber.
Thus, Knowles anticipates claims 14 and 16.

Allowable Subject Matter
US 2006/0276336 A1 by Sardo (hereinafter, “Sardo”) is noted as a reference of interest for teaching a process for the anti-germination of tubers by means of CIPC and a terpene or terpene oil (Sardo, title & abstract), wherein suitable terpenes include limonene (Sardo, par. [0026]).  In this regard, Sardo teaches:
[0019]	According to a first subject, the present invention relates to a process for the anti-germination and/or biocide treatment of bulbs or tubers, especially potatoes, involving the successive application of CIPC and a terpene or terpene oil, or vice versa. Preferably, the ratio of the amount of CIPC/terpene or terpene oil is between 0.5 and 3, more preferably from more than 1 to 3, and even more preferably between 1.5 and 2.5.
(Sardo, par. [0019]), which is outside of the claimed ratio range of limonene/CIPC of “higher than 4.”  Therefore claims 1-13 appear to be allowable pending address of the objections and rejections under 35 U.S.C. § 112, above.

Conclusion
Claims 10, 14 and 16 are rejected.  Claims 8, 13 and 15 are objected to.  Claims 1-7, 9 and 11-12 are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC LAZARO whose telephone number is (571)272-2845.  The examiner can normally be reached on Monday through Friday, 8:30am to 5:00pm EST; alternating Fridays out.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BETHANY BARHAM can be reached on (571)272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOMINIC LAZARO/Primary Examiner, Art Unit 1611